983 So. 2d 1280 (2008)
Sarah Regina SMITH and William Moffett, Individually and on Behalf of Their Minor Son, Weston Smith
v.
STATE of Louisiana, Through LOUISIANA STATE UNIVERSITY MEDICAL CENTER-MONROE, Board of Supervisors of Louisiana State University Agricultural and Mechanical College, and Dr. Kerry Tynes.
No. 2008-CC-0907.
Supreme Court of Louisiana.
June 20, 2008.
In re Board of Supervisors of Louisiana State University Agricultural and Mechanical College; LSU Health Sciences Center-Shreveport; Louisiana State of; E.A. Conway Medical Center et al.;  Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. H, No. 07-1821; to the Court of Appeal, Second Circuit, No. 43443-CW.
Denied.